Citation Nr: 0412260	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the veteran's 
widow for purposes of Department of Veterans Affairs (VA) 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from September 1942 to 
January 1946, died in February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the VA 
Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  An unappealed November 2000 RO decision found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to recognition as the veteran's widow 
for purposes of VA death pension benefits.

2.  Evidence received since the November 2000 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

3.  The veteran and the appellant were married on March [redacted], 
1952; the appellant was unaware of any impediment to their 
marriage at that time.

4.  The separation between the veteran and the appellant was 
either by mutual consent so that the appellant could obtain 
housing, or was procured by the veteran without the fault of 
the appellant.

5.  After the separation the appellant did not live with 
another person of the opposite sex and did not hold herself 
out openly to the public to be the spouse of another person.


CONCLUSIONS OF LAW

1.  The November 2000 RO decision finding that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to recognition as the veteran's widow for 
purposes of VA death pension benefits is final; new and 
material evidence has been received and the claim of 
entitlement to recognition as the veteran's widow for 
purposes of VA death pension benefits is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  The appellant is entitled to recognition as the surviving 
spouse of the veteran for purposes of VA death pension.  
38 U.S.C.A. §§ 101, 103, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.50(b)(1)(2), 3.52(b), 3.53 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With consideration that the Board's decision herein is 
favorable, the Board concludes that the appellant is not 
prejudiced by any failure to comply with the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. § 5100 et seq. (West 
2002).  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The appellant's claim to reopen 
was filed prior to August 29, 2001.

The appellant's claim for recognition as the surviving widow 
of the veteran for purposes of VA death pension was 
originally denied in July 1978.  That decision was appealed.  
An April 1980 Board decision also denied the appellant's 
claim for recognition as the veteran's surviving widow.  The 
appellant attempted to reopen her claim numerous times 
thereafter.  Her most recent attempt, prior to the current 
application, resulted in a denial in November 2000.

The evidence of record prior to the November 2000 denial 
includes many statements from the appellant as well as 
acquaintances, as well as statements of the veteran during 
his lifetime, marriage certificates, birth certificates, the 
report of a field examination, and school records relating to 
a child of the appellant.

In order for the appellant to be recognized as the surviving 
spouse of the veteran it must be shown that she was married 
to the veteran and lived continuously with him from the date 
of the marriage until the veteran's death except where there 
was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1); see Gregory v. 
Brown, 5 Vet. App. 108 (1993).  Further, she must not have 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(2).

Where an attempted marriage of the appellant is invalid by 
reason of a legal impediment, the marriage will nevertheless 
be deemed valid if the appellant entered into the marriage 
without knowledge of the impediment, and the appellant 
cohabitated with the veteran continuously from the date of 
the marriage to the date of his death, and no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  
38 C.F.R. § 3.52(b)(c)(d).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without fault of the surviving spouse.  
Temporary separations which occur, including those caused for 
the time being through fault of either party, will not break 
the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

If a claim for recognition as the surviving widow of the 
veteran for purposes of VA death pension was previously 
denied, the appellant must submit new and material evidence 
in order to reopen her claim.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the appellant has presented new and 
material evidence.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), it was noted that while "not every piece of 
new evidence is 'material' we are concerned, however, that 
some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

Evidence submitted subsequent to the November 2000 decision 
includes statements by the appellant.  While some of the 
information provided by the appellant is duplicative of 
information previously of record, the Board concludes that 
her statements regarding when she and the veteran became 
aware of entitlement to government housing, the veteran's 
discontinuance of rent payment, and references to the 
veteran's infidelity are new, and may well contribute to a 
more complete picture of the circumstances surrounding the 
separation of the appellant and the veteran.  Therefore, they 
are also material.  Since the evidence is both new and 
material, the appellant's claim for recognition as the 
surviving widow of the veteran for purposes of VA death 
pension benefits must be reopened.

The evidence reflects that the veteran had been legally 
married prior to his marriage to the appellant on March [redacted], 
1952.  The record does not include any evidence that the 
veteran had been divorced from his most recent marriage prior 
to his marriage to the appellant.  However, the appellant has 
indicated that she was unaware that the veteran had been 
previously married, and was unaware of any impediment to her 
marriage to the veteran.  There is no evidence of record 
indicating that the appellant was aware that the veteran had 
been previously married at the time she married the veteran.  
Therefore, her statements are accepted as evidence that she 
entered the marriage without knowledge of any impediment.

In order for the appellant's marriage to the veteran to be 
recognized as a deemed valid marriage, it must also be shown 
that the appellant cohabitated with the veteran continuously 
from the date of the marriage to the date of the veteran's 
death.  The record is unequivocally clear that the veteran 
and the appellant did not live together continuously from the 
date of marriage until the date of the veteran's death.  The 
record reflects that they initially separated in 
approximately 1960 with different reports regarding whether 
they recohabitated in the early 1960's and mid-1960's for 
short periods.

The appellant has set forth two reasons for the initial 
separation and ongoing separation until the time of the 
veteran's death, a time span of approximately 18 years.  One 
theory is that the veteran lost his job and was unable to pay 
rent.  Therefore, in order for the appellant and the children 
to live in government housing the veteran could no longer 
live with her.  Therefore, the veteran left their home.  The 
other theory is that the veteran was having an affair with 
another, and continued to reside separately from the 
appellant so that he could continue his second life.  It is 
clear that in the final years of the veteran's life he lived 
with his mother.

The evidence of record does not contradict the appellant's 
statement with respect to the reason for the separation of 
the appellant and the veteran.  Numerous statements of 
acquaintances, as well as a July 1979 field examination 
report, reflect that after the separation the veteran visited 
the appellant regularly in her home, and would spend the 
night there.  These statements and field examination also 
lend support to the cause of separation being basically so 
the appellant could receive welfare for the children.  The 
Board also observes that the certificate of death reflects 
that the veteran's death was due to cardiomyopathy as a 
consequence of alcohol.  The use of alcohol to that extent 
would lend support to the statement that the veteran was a 
poor provider, giving credence to the assertion that the 
initial cause of the separation was the appellant's need to 
receive government assistance in supporting her children, and 
the only manner to do this was for the veteran to not live 
with them.

With respect to whether or not the birth of a child to the 
appellant in 1965 evidences any fault on the part of the 
appellant to an original separation, the Board concludes that 
it does not.  In this regard, the Board observed that the 
child's birth certificate is blank where the father of the 
child would normally be written in.  The Board also observes 
that the veteran, in an April 1976 statement indicated that 
this child was not his, and the veteran's mother, in a July 
1979 statement, indicates that the appellant had told her 
that the child was not the veteran's.  However, school 
records reflect that the veteran is shown as the father of 
the child and a Social Security notification of payment 
reflects that the veteran's Social Security Number is shown 
as the claim number where benefits for the child were being 
paid.  Further, there are numerous statements of record from 
acquaintances indicating that the child did belong to the 
veteran, and that the veteran treated the child as his own.  
The Board observes that the April 1976 statement from the 
veteran indicates that although it was not his son, he 
treated the child the same as all the others.  In any event, 
the Board concludes that the birth of this child in 1965 does 
not reflect any intent or fault on the part of the appellant 
at the time of the initial separation.

On the basis of the above analysis, the Board concludes that 
a preponderance of the evidence is against a finding that 
there was any fault on the part of the appellant in the 
separation.  Further, the evidence is in equipoise with 
respect to whether or not the separation was due to the 
misconduct of the veteran, as manifest by infidelity, or 
whether the separation was by mutual consent of the veteran 
and the appellant for the purpose of the appellant to obtain 
government assistance for the support of their children.  In 
resolving all doubt in the appellant's behalf, the record 
supports a finding that there was continuous cohabitation 
from the date of marriage until the date of the veteran's 
death, and that the separation was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse.  
Therefore, her marriage to the veteran may be deemed valid 
and she may be recognized as the surviving widow of the 
veteran for VA death pension purposes.


ORDER

The appeal to reopen the claim of entitlement to recognition 
as the surviving widow is granted and the appellant is 
entitled to VA death pension as the veteran's surviving 
spouse.  The appeal is granted in its entirety.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



